82583: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13662: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82583


Short Caption:DAVIS (KEONIS) VS. WARDENCourt:Supreme Court


Related Case(s):76500


Lower Court Case(s):Clark Co. - Eighth Judicial District - A823914, C305767Classification:Criminal Appeal - Life - Post-Conviction/Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Justice Cadish for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:05/14/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantKeonis Lamont Davis
					In Proper Person
				


RespondentWilliam A. GittereAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


03/05/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


03/05/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (823914) (SC)21-06467




03/10/2021Order/ProceduralFiled Order Directing Transmission of Record and Regarding Briefing.  Record on Appeal due:  30 days.  Appellant's Opening Brief or Informal Brief due:  120 days.  (SC)21-06971




03/23/2021Record on Appeal DocumentsFiled Record on Appeal - A823914 - VOL 1. (SC)21-08318




03/24/2021Record on Appeal DocumentsFiled Record on Appeal - Volumes 1-14 (Via FTP) (DC# C-15-305767-1 related case A-20-823914-W). (SC)21-08371




03/30/2021Record on Appeal DocumentsFiled Record on Appeal - A823914 pages 31-39, 74 and 75-81 (SEALED). (SC)


03/30/2021Record on Appeal DocumentsFiled Record on Appeal - A823914 pages 802-816 (SEALED). (SC)


03/30/2021Record on Appeal DocumentsFiled Record on Appeal - A823914 pages 360-382, 407-461 and 3109-3110  (SEALED). (SC)


03/30/2021BriefFiled Proper Person Informal Brief. (SC)21-09254




05/14/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


01/14/2022Order/ProceduralFiled Order Directing Answering Brief.  Respondent shall have 30  days from the date of this order to file and serve an answering brief.  The answering brief shall comply with NRAP 28, 31, and 32.  Appellant shall have 30 days from the date the answering brief is served to file any reply brief.  fn1[The state may omit the routing statement regarding whether this court should retain the case.]  (SC)22-01464




02/14/2022BriefFiled Respondent's Answering Brief. (SC)22-04928




04/29/2022Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." fn2 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/EC/MG. (SC).22-13662




05/24/2022RemittiturIssued Remittitur. (SC)22-16491




05/24/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/10/2022RemittiturFiled Remittitur. Received by District Court Clerk on May 25, 2022. (SC)22-16491





Combined Case View